Title: To James Madison from Burwell Bassett, 2 March 1813
From: Bassett, Burwell
To: Madison, James


⟨D⟩ear SirWashington Mar. 2d 13
You are apprised of the sensability excited amongst all the officers of the grade of masters commandant by the promotion of Cpt. Morris whose merit all admit yet in my judgment the grounds taken by Cpt. Lawrence cannot be said to be unreasonable. If this be a justifiable cause of sensation you will say with me that the friends of Cpt Sinclair have more cause if a report which has reached me has any foundation which I do not believe. It is that the navy department have it in contemplation to pass him by. Tho this is not believed such a suggestion will excuse this aipeal [sic] to you as the guardian of the nation and of each individual thereof. Cpt. Sinclair entered the Navy at or near the same time with Commodore Rogers now the oldest Cpt., but was entirely neglected untill he got into a ship with Cpt Barron who immediately promoted him he was however again passed over by Mr Stoddard and is now probabaly the oldest officer in service of his grade tho I believe he ranks only fifth as M. C. This would not prove much if we were to stop here but Cpt Sinclair has apply evinced his seamanship and his talent as an officer the first was conspicuous in his cruize of December 12 month when by his exertions and perseverence he saved h⟨is⟩ vessel in a most tremendious Storm whilst his late cruize prove his intrepidity and skill as an officer. For the particulars I refer you to the files of the navy department. Permit me to add that all men of any knowledge that I have heard speak on this subject admit that these cruizes iminently evince the sailor and the officer. I do not state as an odious distin[c]tion that most of our officers are from the north but with man there is an imperceptable bias of which he cannot divest hi⟨mse⟩lf b⟨ec⟩ause he is not sensible of it is no[…] [illegible] allowing it can be seen only in the eye of another. I am not advancing the pretentions of Cpt. Sinclair beyond others equality is all I ask and with the exception of Cpt Jones I must be permitted to deny that any have given evidence more satisfactory of seamanship & officer like skill than Cpt. G. Most Respectfully your obt. Ser
Burwell Bassett
